Citation Nr: 0700605	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for angioedema, to 
include as due to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977, August 1982 to March 1986, and June 1991 to July 1992.  
He also served with the Michigan Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This matter was previously before the 
Board in April 2005 at which time the case was remanded for 
additional evidentiary and due process development.

The issue of entitlement to service connection for 
angioedema, to include as due to Persian Gulf War service, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has residuals of a right knee injury that were 
incurred in the line of duty while on inactive duty for 
training.


CONCLUSION OF LAW

The criteria for entitlement to service connection for post 
operative medial meniscus tear and chondromalacia patella 
(degenerative arthritis) of the right knee have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the claim for 
entitlement to service connection for a right knee 
disability, the Board finds that the passage of the VCAA and 
its implementing regulations does not prevent the Board from 
rendering a decision on the claim at this time, as all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

II.  Facts

The veteran's service medical records are devoid of knee 
problems until August 11, 1996, when they show that he 
injured his right knee while serving on inactive duty for 
training with the National Guard.  An October 1996 Statement 
of Medical Examination and Duty Status notes that while 
moving furniture on August 11, 1996, the veteran felt a pop 
in his right knee while going down some stairs.  He 
reportedly felt some initial discomfort with gradual 
worsening pain.  He was not examined until September 1996 at 
which time he was found to have a lateral right knee strain.  
Due to persistent pain he was examined by an orthopedic 
surgeon in October 1996 and was found to have a torn medial 
meniscus of the right knee.  He underwent right knee 
arthroscopy.   

In August 1998, the veteran filed a claim for service 
connection for a right knee disability.  

In January 2000, the veteran underwent a VA general 
examination.  The veteran reported having knee problems for 
three years and which began after he twisted his knee while 
carrying a desk during a National Guard weekend drill.  He 
said he underwent arthroscopy which improved his knee 
condition, but he reported lingering chronic stiffness in the 
knee and discomfort while running or other vigorous exercise.  
He denied locking or pain, but said that he has pain which is 
made worse by squatting or prolonged standing.  He reported 
taking medication and performing exercise.  He also reported 
that he did a lot of walking at his job as a security officer 
at a state correctional facility.  He was diagnosed as having 
right knee arthralgia secondary to chondromalacia patella and 
a healthy internal knee examination at that time.  

A VA orthopedic examination was performed in September 2005 
at which time the veteran reported intermittent right knee 
pain which flared approximately six to ten times a month.  He 
denied swelling, redness, locking or giving way of his right 
knee and said he was not presently receiving medical 
treatment for his knee.  The examiner said that an x-ray of 
the right knee was normal at that time and noted that 
chondromalacia patella was a clinical diagnosis and 
represented arthritic process referent to the patella.  He 
diagnosed the veteran as having sustained a medial meniscal 
tear with meniscectomy due to a twisting injury in service.  
He also diagnosed the veteran as having chondromalacia 
patella (degenerative arthritis) of the right knee that was 
moderate in degree and most likely related to the injury that 
occurred in service.  The examiner concluded by stating that 
it was at least as likely as not that the right knee 
disorders, i.e., medial meniscal tear with repair and 
degenerative arthritis are related to the right knee lateral 
strain sustained in August of 1996.

The veteran's representative stated in written argument (VA 
Form 646) in July 2006 that "[t]he record clearly shows that 
the veteran sustained his right knee injury during service."

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for disability resulting from disease or 
injury incurred or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
1131; 38 C.F.R. § 3.6.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Disabilities diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d)."  
Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  Inactive duty training 
generally means duty (other than full-time duty) prescribed 
for Reserves, and duty (other than full-time duty) performed 
by a member of the National Guard of any State.  38 U.S.C.A. 
§ 101(21), 101(22), 101(23), 101(24); 38 C.F.R. § 3.6(a), 
(c), (d).  Service connection is generally not legally 
merited when a disability incurred on inactive duty for 
training results from a disease process.  See, e.g., Brooks 
v. Brown, 5 Vet. App. 484, 487 (1993).

In the instant case, the evidence clearly shows that the 
veteran sustained an injury to his right knee in the line of 
duty on August 11, 1996, while serving with the National 
Guard on inactive duty for training.  Specifically, an 
October 1996 Statement of Medical Examination and Duty Status 
notes that while moving furniture on August 11, 1996, the 
veteran felt a pop in his right knee while going down some 
stairs.  He was not examined until September 1996 at which 
time he was found to have a lateral right knee strain.  Due 
to persistent pain he was examined by an orthopedic surgeon 
in October 1996 and was found to have a torn medial meniscus 
of the right knee.  He underwent right knee arthroscopy.   
There is no evidence of any prior right knee injuries, and no 
evidence of any subsequent injuries.  In addition, a recent 
VA examiner in September 2005 linked the veteran's residual 
knee pain and chondromalacia patella (degenerative arthritis) 
to the August 1996 knee injury.  More specifically, the 
examiner opined that it was at least as likely as not that 
the veteran's right knee disorders, i.e., medial meniscal 
tear with repair and degenerative arthritis, are related to 
the right knee lateral strain sustained in August 1996.

In light of the evidence above and the lack of any evidence 
to the contrary, the Board finds that the preponderance of 
the evidence establishes that the veteran has residuals of a 
right knee injury that were incurred in the line of duty.  
Consequently, his claim of entitlement to service connection 
for right knee injury residuals, namely post operative 
medical meniscus tear and chondromalacia patella 
(degenerative arthritis), is granted.


ORDER

Service connection for post operative medical meniscus tear 
and chondromalacia patella (degenerative arthritis) of the 
right knee is granted.  




REMAND

In the Board's April 2005 remand, the Board noted and 
requested that the RO make an attempt to obtain identified 
medical records from the Mayo Clinic regarding treatment for 
the veteran's angioedema.  Accordingly, the AMC sent the 
veteran medical release statements in December 2005 and asked 
him to complete and return these forms so that VA could 
request these missing medical records.  

In May 2006, the AMC sent the veteran a supplemental 
statement of the case that continued the denial of this 
claim, while noting that the veteran had not complied with 
VA's request for the medical release statements.  The AMC 
pointed out that the development of a claim is not a "one-
way street".  Shortly thereafter, in September 2006, the 
Board received the medical release statements from the 
veteran authorizing the release of his treatment records from 
the Mayo clinic relevant to his angioedema.  Accordingly, in 
view of the likely relevance that these identified records 
have to this appeal, VA must make an attempt to obtain them.  
See 38 U.S.C.A. § 5103A(b).

Under these circumstances, another remand of this claim is 
required, even though it will, regrettably, further delay a 
final decision on the claim on appeal. 

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Request outstanding treatment records 
from the Mayo Clinic that pertain to the 
veteran's claimed angioedema and 
incorporate this evidence into the claims 
file.

2.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, review the 
record and determine if the claim of 
entitlement to service connection for 
angioedema, to include as due to Persian 
Gulf War service, can be granted.  In 
reviewing this Persian Gulf War claim, 
consideration should be given to all 
pertinent amended regulations.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


